 

“

Case 1:20-mj-O0009-SAB Document1 Filed 01/13/20 Page 1 of 4
AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the rat's i ‘ oom ,
Eastern District of California aaa Ft q [== -
JPY bon Uae Ed

pais?

3

   

 

 

 

 

United States of America JAN 13 7020
| e a COURT
TONY MACIAS 5 omen’ EASTERN DIS nis S S7CALIFORNIA,
) w
) “
) 6? OM Q¢ KB
Defendant(s) ? OM OD 0 4 SRS
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 7, 2020 in the county of Stanislaus in the
Easter District of California , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. Section 1073(1) Unlawful Flight to Avoid Prosecution

This criminal complaint is based on these facts:

See Affidavit, attached hereto and incorporated herein by reference.

@ Continued on the attached sheet.

  

 

Complainant’s signature

Jacob Caudle, Special Agent, FBI

Printed name and title

 

Sworn to before me and signed in my presence.

 

Stanley A. Boone, U.S. Magistrate Judge

Printed name and title

City and state: Fresno, California

 
’

Case 1:20-mj-O0009-SAB Document1 Filed 01/13/20 Page 2 of 4

Affidavit in Support of
Criminal Complaint and Arrest Warrant

I, Jacob Caudle, being duly sworn state the following:

1. I am a Special Agent for the Federal Bureau of Investigation (FBI). I have been a Special
Agent since November, 2016. I am currently assigned to the Central Valley Gang Impact Task
Force. As a part of my official duties, I investigate gang crimes to include, but not limited to,
homicide, attempted homicide, drug trafficking, conspiracy, and weapons violations. Since
becoming a Special Agent, I have participated and assisted in homicide, drug trafficking,
conspiracy and weapons violations investigations. I have also drawn on the knowledge and
experience of other FBI Special Agents and other state and federal law enforcement officers who
have investigated the aforementioned crimes. In the course of my training and experience, I
have become familiar with traditional gang methodologies and structures

2. The facts set forth in this Affidavit are known to me as a result of reviewing official
reports and documents related to this investigation. This Affidavit is not an exhaustive
enumeration of the facts that I have learned, but are the facts which I believe support a finding of
probable cause to issue a criminal complaint and arrest warrant.

Scope of Requested Criminal Complaint and
Summary of the Investigation

3, This Affidavit is submitted in support of a criminal complaint and arrest warrant charging
TONY MACIAS, date of birth May 20, 1993, with traveling in interstate commerce with the
intent to avoid prosecution, custody, or confinement for a crime which is a felony in California,
in violation of Title 18, United States Code, Section 1073. The underlying facts of this
investigation are set forth below.

4, According to reports of the Stanislaus County Sheriff’s Department (SCSD), Case
Number 811069108, on November 26, 2011, at 12:49 a.m.,! SCSD patrol deputies responded to
the report of a shooting that occurred at 1550 Crows Landing Road, Modesto, California. When
officers arrived, they located S.G. on the ground in the parking lot of the El Paraiso bar between
the bar and the taco truck at the south west side of the parking lot. S.G. was transported by
ambulance to Doctors Medical Center and was pronounced dead from multiple gunshot wounds.
During the autopsy, a full metal jacketed bullet was removed from S.G.’s right leg. 8.G. had
several Nortefio gang-related tattoos, including “408” on the web of his left hand and a sombrero
with moustache and toes on his right bicep. 408 is the area code for San Jose. It is common for
gang members to tattoo themselves with reference to an area that their gang covers. San Jose is
considered Nortefio territory.

5. SCSD deputies spoke to several witnesses at the scene of the shooting. It was determined

 

1 Any and all references herein to dates and times are to approximate dates and times.
1
 

a

Case 1:20-mj-O0009-SAB Document1 Filed 01/13/20 Page 3 of 4

that S.G. was sitting at the southeast table of the El Rey Del Taco truck seating area with a friend
and girlfriend. Several males arrived and confronted S.G. at the table. They pulled him from the
table and started assaulting S.G. The males dragged S.G. out to the parking area to the north of
the taco truck area where somebody in the group said “Shoot him.” The witnesses then heard
several gunshots. S.G. was left by the males in the parking area north of the El Rey Del Taco
truck after they shot him. The males then fled the area. During witness interviews, Detective
Mario Moreno was informed that one of the responsible males threw a Modelo beer can at the
victim from the vehicle that they occupied and used a derogatory term refer. Video surveillance
footage from the Go and Gas Food store located at 1541 Crows Landing Road, which is directly
across from the homicide scene, shows an SUV pull into the parking lot in the area witnesses
described and multiple subjects exit the vehicle. The video shows that the subjects, all of whom
are validated Surefio gang members, approached the taco truck where the victim and his friends
were located and then it appears that a fight occurred. It also appears from the video that one of
the assailants threw a beverage at the victim, consistent with the witness statements. The fight
continued behind the taco truck until the victim was shot and the subjects fled in their vehicle.

6. SCSD deputies processed the scene for evidence. They located five shell casings to the
north of the taco truck in an area on the ground with red staining. Two Modelo 12-ounce beer cans
were located inside the covered seating area of the taco truck. One Modelo 1-ounce beer can was
located in the parking lot northeast of the taco truck. The can was smashed on the bottom and had
the opening tab pushed up. SCSD Detective Cory Brown sent the three Modelo 12-ounce beer
cans to the California Department of Justice Ripon Laboratory to be examined for DNA evidence.

7. On March 1, 2014, Detective Brown received a forensic report from the California
Department of Justice in Ripon, which indicated that a DNA profile from one of the Modelo beer
cans matched the DNA of TONY MACIAS associated with CII number AXXXXXXXX. Sergeant
Gregory Buck had personal knowledge of MACIAS from previous investigations and confirmed
his CJI number and found it matched TONY MACIAS with a date of birth of May 20, 1993.

8. On June 14, 2017, Stanislaus County Superior Court Judge Shawn D. Bessey issued an
arrest or Ramey warrant for TONY MACIAS and another associate. The warrant stated that there
was probable cause to believe MACIAS and his associated had committed violations of
California Penal Code Sections 187(a) (Homicide), 182(a)(1) (Criminal Conspiracy) and
186.22(a) PC (Participation in a criminal street gang) in connection with their roles in the murder
of S.G. On June 20, 2017, the District Attorney’s Office for Stanislaus County filed in
Stanislaus County Superior Court a criminal complaint charging MACIAS and two associates
with the same violations.

9. Several weeks later, two of MACIAS’s associates were arrested for the murder of S.G.

One of those associates has entered a guilty plea in Stanislaus County Superior Court in
connection with the offense.

10. The murder of S.G. was widely publicized on local news media, as was the fact that

2
1 »

Case 1:20-mj-O0009-SAB Document1 Filed 01/13/20 Page 4 of 4

MACIAS, who speaks English, is wanted in connection with the murder.

11. Initial attempts by the SCSD to locate and arrest MACIAS were unsuccessful. However,
on December 2, 2019, SCSD received a Crime Stoppers’ tip. The tipster stated that MACIAS
was wanted in Modesto, California, gave an accurate description of MACIAS and stated he is
residing in Uruapan, Michoacan, Mexico. SCSD Deputy Jesse Tovar then contacted the FBI and
requested assistance in locating and extraditing MACIAS from Mexico to the United States.

12. Based on the foregoing, I believe that MACIAS may still be in Mexico and that he fled
California to avoid arrest and prosecution for the murder of S.G. I therefore submit there is
probable cause to believe that TONY MACIAS fled the State of California to avoid prosecution
for the murder of S.G. and other violations of California law, as set forth above, all in violation
of Title 18, United States Code, Section 1073, and request the issuance of an arrest warrant.

JACOB CAUDLE —
Special Agent

Federal Bureau of Investigation

SUBSCRIBED A ORN TO BEFORE ME THIS / Pay OF JANUARY 2020.

  
 

‘ANLEY A/BOONE
Shited States Magistrate Judge

 

Reviewed and approved as to form this 9th day of January, 2020.

/s/ Karen A. Escobar
KAREN A. ESCOBAR
Assistant United States Attorney
